DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claims 1-5, 10-16, and 21 are directed to a process.  Claims 6- 9 and 17-20 are directed to an apparatus.  
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, the claims recite an abstract idea.  The following specific limitations in the claims under examination recite an abstract idea:  
Executing the battle and monitoring the battle/make the battle proceed (claims 1, 6-10, 17-20) 
Automatically selecting from the plurality of users (claim 1 and 6-9)
Associating information to users (claims 1, 2, and 4-9)
Allowing a user to associate with another user (claims 1 and 6-9)
Calculating a score (e.g., see claims 16 and 21) 

Mental Processes: concepts preformed in the human mind (including on observation, evaluation, judgement, opinion).  
Certain Methods of Organizing Human Activity: managing personal behavior or relationships or interactions or relationships of interaction between people (including social activities, teaching, and following rules or instructions). 
In this case, each of the independent claims include at least one abstract idea that recite rules for participating in a game that is grouped under PEG 2019 as a Method of Organizing Human Activity.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
Receiving/transmitting a request/data/information (claims 1, 6-15 and 17-19, insignificant extra-solution activity);
Storing information  (claims 1, 6-10, and 17-20)
Displaying information (claims 1-3, 6-10,  and 17-20)
providing a notification to each of the one or more users based upon the determining (claims 1, 11, and 20, insignificant extra-solution activity);

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	With regard to claims 1-21, the claims as a whole do not amount to significantly more than the exception itself.   The above listed additional claim limitations display, receive (gather), and notify in a well-understood, routine, and conventional way.  Further, the computer hardware of claim 1 (e.g., a server, a computer network, a terminal device, a non-transitory computer-readable recording medium, and circuitry) are well-understood, routine, and conventional in the art.  Therefore, claims 1-21 are not patent eligible under 101. 

	
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: including recited features in parentheses (e.g., see claim, line 17, “(candidates)”).  While the Examiner understands that the term “candidates” is a shortened version of “candidate users”, the Examiner requests that Applicant remain consistent and use the slightly longer “candidate users” throughout the claims.  Appropriate correction is requested.

35 USC § 112, 6th Paragraph
Claims 8 and 19 include "means-plus-function" recitations that presume to invoke 35 USC § 112, 6th paragraph because the claims meet the following 3-prong analysis:
(A) the claim limitations must use the phrase "means for" or "step for;"
(B) the "means for" or "step for" must be modified by functional language; and
In re Donaldson).  
	For example, claim 1 includes “a means for communicating with a terminal device of each of the plurality of users, over a computer network”.  There are numerous other recitations of means-plus-function that presume to invoke 112, 6th paragraph in claims 8 and 19.  Of course, Applicant may challenge the Examiner’s presumption that 112, 6th paragraph is being invoked in each iteration.  More specifically, Applicant is requested to clarify whether 112, 6th paragraph is invoked for “means for” recitations that are directly modified by an additional term (e.g., see claim 1, “storage means for storing battle data”) that may be a structural modifier.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 4-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2013/0184040 to Nonaka in view of U.S. Patent Application Publication No. 2012/0322560 to Joo. 
  	With regard to claim 1, Nonaka discloses a method for controlling a server (e.g., see Fig. 1, Server Device 10) for providing a game to a plurality of terminal devices (e.g., see Fig. 1, User Terminals 20) used by respective users of a plurality of users to participate in the game (e.g., see at least paragraph 8, “used when users are playing a game”), the server including a memory by a network interface card”), for displaying a battle list including information related to a plurality of battles for the game (e.g., see at least paragraph 86), to the terminal devices of the plurality of users; in response to receiving a request to participate in a battle selected from the plurality of battles from a terminal device of any one of the plurality of users, storing a user using said terminal device as a participating user in the memory (e.g., see at least paragraphs 91 and 92), and transmitting data for displaying a battle screen including information relating to the battle to said terminal device (e.g., see at least paragraph 92; see also Fig. 3, displayed via Terminal Display Section 24); executing the battle and monitoring the battle, in response to receiving a request to proceed with the battle from the terminal device of the user participating in the battle (e.g., see at least paragraph 88); for each user, storing information on a certain operation which is performed by said each user in the battle, as a degree of contribution to the battle, in the memory (e,g., see Fig. 9, Steps S104, and S106).
	With regard to claims 1, 2, and 4-6, Nonaka discloses all of recited features detailed above but is silent regarding recommending a friend to a game player after a game is over when a different game player exceeds a contribution threshold.  It is noted that Nonaka discloses the use of a friend list (e.g., see paragraph 86, “another user added to a friend list”).
	In a related field of endeavor, Joo teaches recommending a friend to a game player after a game is over when a different game player exceeds a contribution threshold (e.g., see at least paragraph 114, “selected and recommended among users who have rankings close to ranking of game friend can be registered after executing a game accessed by a member and play the game together” and as it relates to claim 4, “as a recommended target…when the game is over”).  Regarding claim 2, Joo teaches an association only upon request (e.g., see at least paragraph 112, “a user selects ‘friend recommendation’”).
It would have been obvious to a person of ordinary skill in the art at the time of the current invention to modify Nonaka with the friend recommendations taught by Joo in order to use a known technique to improve similar method/device in the same way.  In this case, providing a known strategy of recommending non-acquaintance players after game play is likely effective since the players may have just enjoyed playing the game together and may wish to increase the odds of playing together in the future. 
	Claims 7-9 are rejected and made obvious under 103 based on the same analysis as set forth above for claims 1, 2, and 4-6, which are similar in claim scope. 

Claims Not Addressed with Prior Art
Claims 3 and 10-21 would be allowable over the prior art if Applicant is successful in overcoming the 101 rejection and incorporating dependent claims into independent claims for claims 3 and 21. With regard to claims 10-20, the Examiner notes that no prior art rejection was made due to recited features related to gaming and the electronic gaming environment.  However, in other fields of use (e.g., professional on-field sports, including football), the concept of substituting poor performing player with backup teammates is well known. Further it is . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, includes: 
U.S. Patent No. 8,388,450 to McGuirk discloses recommending online friends to unrelated players based on player skill and score (e.g., see at least columns 8-10)
U.S. Patent Application Publication No. 2013/0165237 to Park discloses recommending friends in an online environment (e.g., see at least paragraph 72)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/James S. McClellan/Primary Examiner, Art Unit 3715